


Exhibit 10.37


UniTek Global Services
1777 Sentry Parkway West
Gwynedd Hall, Suite 302
Blue Bell, PA 19422


March 31, 2014
Daniel Yannantuono
4069 Steeple Chase Drive
Collegeville, PA 19426


Dear Dan:
You and Unitek Global Services Inc. (the “Company”) are currently parties to an
Employment Agreement dated July 5, 2009, as amended as of December 1, 2010 (the
“Employment Agreement”). You and the Company have mutually agreed to terminate
the Employment Agreement, and to waive the notice provisions set forth in
Section 5 of the Employment Agreement. As consideration for your agreement to
terminate the Employment Agreement, the Compensation Committee of the Board of
Directors of the Company has approved your participation in the Unitek Global
Services Inc. Change in Control Severance Plan, effective upon the termination
of the Employment Agreement.
Accordingly, you and the Company agree that the Employment Agreement, including,
but not limited to the non-competition restrictions set forth in Section 9(b) of
the Employment Agreement and any other agreement dated prior to March 26, 2014,
containing provisions pertaining to a non-competition restriction, are hereby
terminated. It is understood that the termination of the Employment Agreement in
accordance with the terms set forth herein does not affect your continued status
as an employee of the Company.
This letter agreement shall be governed by and interpreted in accordance with
the laws of Pennsylvania applicable therein, without giving effect to the
principles of conflict of laws thereof.
Sincerely,
/s/ Rocky Romanella
Rocky Romanella                    
Chief Executive Officer


Agreed and Accepted:
/s/ Daniel Yannantuono
Daniel Yannantuono


Date:March 31, 2014




